Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2, 4-11, and 13-21 are allowable. The restriction requirement of 8/1/2019 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II, Claims 12-15.  Claim 12-15 , directed to the method of production, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Natalya Dvorson on 5/1/2021.
The application has been amended as follows: 
1. (Currently Amended) A method for producing a 
a copper-containing matrix material;	
a reinforcing material having fibers in the copper-containing matrix material, wherein a majority of the fibers are aligned in a longitudinal direction of the matrix material; and	 
particles, in the copper-containing matrix, composed of one or more materials from a group consisting of graphite, diamond-like carbon, and ceramic, 
wherein the component is configured as a structural part of a mirror joint leg,
wherein the method comprising:.
introducing the reinforcing material into the matrix material;
shaping the component from the matrix material with the reinforcing material; and
sintering and/or compacting the shape of the component and/or finishing the component,
wherein the matrix material is introduced as freshly reduced powder, or	 wherein the shaping and/or the sintering and/or the compacting are/is carried out in a reducing atmosphere.

2. (Currently Amended) The method  mineral fibers, glass fibers, and ceramic fibers.

3. (Canceled). 

4. (Currently Amended) The method 

5. (Currently Amended) The method 

6. (Currently Amended) The method 

7. (Currently Amended)  The method  and the majority of the fibers align with a geometry of the component.

8. (Currently Amended) The method 

method 

10. (Currently Amended) The method , wherein the component has 2 at 20°C.

11. (Currently Amended) The method , wherein the component has 

12. (Canceled).

13. (Currently Amended) The method as claimed in claim 1: 
introducing a fibrous precursor material of the reinforcing material, and/or introducing a precursor material of particles into the matrix material and, during the shaping and/or the sintering and/or the compacting, reacting the precursor material to form the reinforcing material and/or to form the particle material.

14. (Currently Amended) The method as claimed in claim 1

15. (Currently Amended) The method as claimed in claim 1

16. (Currently Amended) The method 

17. (Currently Amended) The method 

18. (Currently Amended) The method wherein the component further comprises 

19. (Currently Amended) The method 

20. (Currently Amended) The method 

method 
Reasons for Allowance
Claims 1-2, 4-11, and 13-21 allowed. The following is an examiner’s statement of reasons for allowance: 
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a method of making a “component for a mirror array for extreme ultraviolet (EUV) lithography, having a composite material comprising: 
a copper-containing matrix material;	a reinforcing material having fibers in the copper-containing matrix material, wherein a majority of the fibers are aligned in a longitudinal direction of the matrix material; and	particles, in the copper-containing matrix” including the steps of “sintering and/or compacting the shape of the component and/or finishing the component, wherein the matrix material is introduced as freshly reduced powder, or wherein the shaping and/or the sintering and/or the compacting are/is carried out in a reducing atmosphere.”; recited together in combination with the totality of particular features/limitations recited therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached on generally M-F, 9-5..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BROOKE PURINTON
Examiner
Art Unit 2881



/BROOKE PURINTON/              Primary Examiner, Art Unit 2881